Citation Nr: 1100808	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  09-03 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, 
to include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 
1972 and from October 1972 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).

In September 2009, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  In August 2010, the Veteran 
testified at a Travel Board hearing before the undersigned Acting 
Veterans Law Judge.  Transcripts of these hearings are associated 
with the claims file.

Thereafter, in August 2010, the Veteran submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2010).

For the reasons explained below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim.

As an initial matter, the record reflects that the Veteran is 
currently receiving Social Security Administration (SSA) 
benefits.  However, an application for SSA benefits, a decision 
awarding such benefits, and any underlying records upon which 
such a decision is based are not contained in the claims file.  
As these records may be relevant to the current appeal, a request 
should be made to the SSA for all records pertaining to the 
Veteran, including any decisions and any medical evidence relied 
upon in making those decisions.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

The medical evidence of record reflects that the Veteran has been 
diagnosed with type II diabetes mellitus and is currently 
receiving private treatment for this disorder at Cherry Bend 
Family Care, PLC, in Traverse City, Michigan.  On remand, all 
available treatment records from this facility should be 
requested.  In addition, all other relevant ongoing medical 
records should be obtained, to include any VA treatment records.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

The Veteran contends that he was exposed to an herbicide agent 
while performing his duties as a security guard with the U.S. 
Army Support Group in the Joint Security Area of the 
demilitarized zone in Korea from March 1974 through April 1975, 
and that he developed his current type II diabetes mellitus as a 
result of such exposure.  He has testified that during the 
aforementioned time period, he was assigned to guard engineers 
who were building a road between two checkpoints in the area.  
Specifically, he claims that he was present when those engineers 
used dioxins to defoliate elephant grass both prior to and during 
the construction of the road, and he further alleges that the 
sprayed chemicals got all over his boots.  The Veteran has 
admitted his lack of knowledge of the specific chemical being 
sprayed at that time, but he has expressed his belief that it was 
Agent Orange.

On remand, the Veteran's complete service personnel file should 
be obtained through official sources, to include records of his 
unit assignment(s) and job duties for his period of service in 
Korea.

Manual provisions provide that for claims for Agent Orange 
exposure outside of Vietnam (during the Vietnam Era) and the 
demilitarized zone in Korea (between April 1968 and July 1969), a 
request to Compensation and Pension Service should be made for a 
review of the Department of Defense's inventory of herbicide 
operations to determine whether herbicides were used.  If such 
request yields a negative result, then a request to the U.S. Army 
and Joint Services Records Research Center (JSRRC) should be made 
to attempt to verify the claimed exposure by taking into account 
the Veteran's military unit, location, dates at the location, 
military occupation, and any other relevant facts as shown by the 
Veteran's service records.  See M21-1MR, Part IV, Subpart ii, 
2.C.10.n.

Following the completion of the above development, if service 
connection for type II diabetes mellitus cannot be established on 
a presumptive basis, then the Veteran should be afforded a VA 
diabetes mellitus examination in order to determine whether such 
disorder arose during either period of his active service or 
within one year after each service discharge, or is otherwise 
related to any incident of his active service.  The examiner 
should take into account a notation of the Veteran's obesity in a 
March 1993 service treatment record as well as an elevated 
glucose reading (112 mg/dl) for the Veteran during an August 1993 
VA general medical examination.  See 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA and request copies of 
all records pertinent to the Veteran, 
including the decision awarding him Social 
Security disability benefits as well as the 
medical records relied upon concerning that 
decision.  Any negative search result 
should be noted in the record and 
communicated to the Veteran.

2.  Ask the Veteran to provide dates, 
locations and units relating to duties 
within the DMZ in Korea in sufficient 
detail to submit a verification request to 
JSRRC.  Also ask the Veteran for the names, 
addresses, and approximate dates of 
treatment of all health care providers who 
have treated him for type II diabetes 
mellitus at any time.  After securing any 
necessary release, the RO/AMC should 
request any records identified which are 
not duplicates of those contained in the 
claims file, including all available 
treatment records from Cherry Bend Family 
Care, PLC, in Traverse City, Michigan.  If 
any requested records are unavailable, then 
the file should be annotated as such and 
the Veteran should be so notified.

In addition, obtain all relevant ongoing VA 
treatment records dating since August 2007 
from the VA Medical Center in Saginaw, 
Michigan.

3.  Request the Veteran's complete service 
personnel file through official sources, to 
include records of his unit assignment(s) 
and job duties for his period of service in 
Korea.  If records are unavailable, then 
the file should be annotated as such and 
the Veteran should be so notified.

4.  Attempt to verify the Veteran's claimed 
exposure to Agent Orange through JSRRC, per 
current M21-1MR provisions.  Specifically, 
the RO/AMC should send a request to JSRRC 
for verification as to whether the Veteran 
was potentially exposed to an herbicide 
agent during his period of service as a 
security guard with the U.S. Army Support 
Group in the Joint Security Area of the DMZ 
in Korea during the period from March 1974 
through April 1975.  If insufficient data 
is available to formulate a request within 
JSRRC guidelines, a memorandum to that 
effect should be prepared and associated 
with the claims file.

5.  Following the completion of the 
development requested above, if service 
connection for type II diabetes mellitus 
cannot be established on a presumptive 
basis, then schedule the Veteran for a VA 
diabetes mellitus examination to obtain an 
opinion as to whether the Veteran's current 
type II diabetes mellitus is possibly 
related to either period of his active 
service.  The claims file must be provided 
to and be reviewed by the examiner in 
conjunction with the examination.  Any 
tests or studies deemed necessary should be 
conducted, and the results should be 
reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it at least as 
likely as not (50 percent probability or 
greater) that the Veteran's current type II 
diabetes mellitus arose during either 
period of his active service or within one 
year discharge, or is otherwise related to 
any incident of his active service, taking 
into account a notation of the Veteran's 
obesity in a March 1993 service treatment 
record as well as an elevated glucose 
reading (112 mg/dl) for the Veteran during 
an August 1993 VA general medical 
examination two months after  discharge 
from service.  A complete rationale for all 
opinions expressed should be provided.

6.  After the development requested above 
as well as any additional development 
deemed necessary has been completed, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

